Citation Nr: 1117051	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3.  



REPRESENTATION

Appellant represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to June 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted reopen the claim of service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3.  

The issue of entitlement to service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3 was denied in a December 2003 rating decision.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision.  

3.  The evidence received since the December 2003 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3.  



CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied entitlement to service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3 is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302(b), 20.1103 (2010).

2.  The evidence received since the December 2003 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3, any error by VA in complying with the requirements of VCAA is harmless.  As noted above, the underlying claim of service connection is being REMANDED to the AMC for further development.  

II.  Decision  
Applicable Laws and Regulations  
A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

B.  Service Connection  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for certain "chronic diseases" (including arthritis), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Analysis

At the time of the December 2003 rating decision, which denied service connection for lumbar spine, broad-based disc bulges with herniated nucleus pulpous, L2-L3, the evidence of record consisted of the Veteran's service treatment records, a copy of his DD Form 214, his formal application for compensation benefits dated January 2003, an August 2003 personal statement, and private medical records dated January 2002 to September 2003.  

In his January 2003 application for compensation benefits, the Veteran explained that his in-service military training as a medical specialist and while working as a mechanic caused his back disability.  He explained that his duties as a medical specialist required him to carry approximately 150 pounds of medical equipment on his back constantly.  He further added in his August 2003 personal statement that he also carried basic equipment for 30-day and 60-day road marches.  The Veteran stated that carrying both the basic and medical equipment in service caused his current back problems.  

Service treatment records reflect complaints and treatment for a back problem.  Specifically, in July 1982, the Veteran visited sick call with complaints of his back popping once a day after bending over.  Upon physical examination, there was a knot on his left side of the back, but otherwise his range of motion was considered good.  He was diagnosed with a muscle spasm and requested to massage and apply ice to the area.  The Veteran returned to sick call again with back complaints in December 1985.  The sick call note indicates that the Veteran complained of burning pain on the right side of the small of his back, lasting for approximately fourteen days.  He was requested to make a routine appointment.  Service treatment records reveal no follow-up appointment.  Upon discharge from service, clinical evaluation of the Veteran's spine was normal, as reflected on the December 1988 report of medical examination, and he denied having or had previously recurrent back pain on his December 1988 report of medical history.  

Post service treatment records reflect continuing complaints and treatment for a back disability.  Noteworthy is a June 2002 Workers' Compensation report that indicates an injury to the Veteran's back while performing his duties as a mechanic.  In a December 2002 private treatment note, the Veteran was reported to have injured his back in June 2002 when he reached under the dash of a car and felt a pop in his back.  June 2002 magnetic resonance imaging (MRI) results reflected minor degenerative changes, and a private physical therapist concluded that the "pop" the Veteran heard may have been a torn muscle or ligament.  See the June 2002 private progress report.  Since that time, an additional MRI lumbar spine study performed in January 2003 revealed focal left-sided foraminal herniated nucleus pulposus (HNP) at the L-3 level narrowing the left neural exit foramen with broad-based disc bulges throughout the lumbar spine.  Thereafter, it appears that sometime after the MRI, the Veteran underwent a L3 laminectomy and discectomy.  

Based upon the stated evidence, the RO determined that service connection was not warranted for the Veteran's current lumbar spine disability.  The RO noted that while service treatment records reflect treatment for in-service complaints of back pain, there was no permanent residual or chronic disability resulting from such complaints.  The RO determined that the Veteran's lumbar spine disability is a result of the June 2002 work-related injury, and as such, service connection must be denied.  The Veteran was notified of the denial in a December 2003 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim for service connection for lumbar spine, broad based disc bulges with herniated nucleus pulposus, L2-L3.  Since the December 2003 rating decision, the evidence received into the record includes VA outpatient treatment records from August 2007 to January 2008, a September 2007 personal statement by the Veteran, and May 2005 private surgical records.  VA outpatient treatment records indicate that the Veteran has reported that he underwent back surgery,  reported as occurring in May 2005 and in 2003.  More importantly, at a January 2008 VA outpatient treatment visit, the Veteran indicated that his "stressor[]" relating to his back was standing in place for an extended period of time.  After physical examination of the Veteran, the VA physician diagnosed him with low back pain, spinal stenosis, multiple disc bulges and facet arthritis.  He also concluded that it is as likely as not or least possible that his current back disability is related to a "prior injury."  Given the state of the current record and the newly-received evidence, the Board finds that new and material evidence has been submitted.  Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3 is reopened.  To this extent only, the benefit sought on appeal is granted.  


REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As previously mentioned, the Veteran contends that his current lumbar spine disability is attributable to his active military service.  He explained that his military occupational specialty as a medical specialist required him to carry approximately 150 pounds of medical equipment daily in order to treat injured troops on the field.  He contends that the 12 years of extreme stress on his back in service, aggravated by the natural aging process, has resulted in a deconditioned and weakened spine that intensified the disabling severity of his June 2002 work related injury.  Since his discharge from active duty, the Veteran asserts that his back problems have continued to persist.

The Board notes that the Veteran has not been provided a VA medical examination for his claimed lumbar spine disability.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2009).

In this case, the Veteran's reports of continuity of symptomatology regarding his claimed lumbar spine disability can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").  However, in the absence of a competent medical opinion pertaining to whether the Veteran currently had a diagnosed disability consistent with his complaints, and if so, whether the etiology of the Veteran's disability is service related, the Board finds that the record does not contain sufficient information to make a decision on the claim.  In this regard, the Board notes that the Veteran is competent to state that he endured back problems while being performing his duties as a medical specialist during his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.").  He is also competent to describe the symptoms he currently experiences.  Therefore, the Veteran should be scheduled for a VA examination of his lumbar spine disability.  

VA outpatient treatment records dated in October and November 2007 show that the Veteran reported undergoing back surgery in 2003.  In 2007, the Veteran submitted a VA Form 21-4142 for release of records of Dr. Goll, indicating that back surgery was performed in May 2005.  The Veteran had previously submitted some post-surgery documents from Dr. Goll.  The records of any back surgery performed in 2003 and in 2005 are not in the claims file and it does not appear that a request for the records of Dr. Goll was made.  The RO should contact the Veteran and clarify the date and name of the medical provider(s) of any back surgery, which he reported was performed in 2003, and then attempt to obtain the records of any identified  surgery as well as the records of Dr. Goll pertaining to surgery in 2005.

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

2.  The RO should contact the Veteran and ask that he identify the date and name of the medical provider regarding reported back surgery in 2003.  Then, after obtaining any necessary release forms,  the RO should attempt to obtain records of any identified surgery, as well as the records of Dr. Goll pertaining to back surgery in 2005, as identified by the Veteran.  All record received must be associated with the claims file.

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his claimed lumbar spine disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with his back found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  If no disability of the back is present the examiner must state so.  The examiner should also specifically comment on the June 2002 employment-related back injury and any back surgeries shown in the record.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


